Citation Nr: 9914851	
Decision Date: 05/26/99    Archive Date: 06/07/99

DOCKET NO.  98-00 353A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to an increased rating for residuals of right 
tibia and fibula fractures with scarring and shortening, 
currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Neil T. Werner, Associate Counsel


REMAND

The veteran served on active duty from November 1968 to April 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1997 rating action of the 
Manchester, New Hampshire, Regional Office (RO) of the 
Department of Veterans Affairs (VA) which denied a claim for 
a disability rating in excess of 30 percent for service-
connected residuals of right tibia and fibula fractures with 
scarring and shortening. 

The veteran's service-connected disability has been evaluated 
by the RO under 38 C.F.R. § 4.71a, Diagnostic Code 5262.  
Such a rating suggests that limitation of motion will be 
considered.  This is so because knee or ankle impairment is 
specifically contemplated by the rating criteria, which in 
turn implies that limitation of motion for either joint ought 
to be considered when rating such disability.  See VAOPGCPREC 
9-98 (Aug. 14, 1998); 63 Fed. Reg. 56703 (Oct. 22, 1998).  
This in turn means that consideration must be given to the 
degree of any functional loss caused by pain such as has been 
repeatedly complained of by the veteran.  DeLuca v. Brown, 
8 Vet. App. 202 (1995) (evaluation of musculoskeletal 
disorders rated on the basis of limitation of motion requires 
consideration of functional losses due to pain).

Specifically, when rating musculoskeletal disability, it 
should be remembered that "a part which becomes painful on 
use must be regarded as seriously disabled."  38 C.F.R. 
§ 4.40 (1998).  In DeLuca v. Brown, the United States Court 
of Appeals for Veterans Claims (known as the United States 
Court of Veterans Appeals prior to March 1, 1999) (Court) 
noted that the VA examination relied on to rate the veteran's 
disability had merely included findings as to the range of 
motion at the time of the examination without accounting for 
factors enumerated in § 4.40.  The Court cited the case of 
Bierman v. Brown, 6 Vet. App. 125, 129 (1994) in which 
38 C.F.R. § 4.10 was quoted for the proposition that a rating 
examination must include a "full description of the effects 
of disability upon the person's ordinary 

activity."  DeLuca, at 206 (Emphasis added).  In order to 
effectuate this requirement, the Court explained that, when 
the pertinent diagnostic criteria provide for a rating on the 
basis of loss of range of motion, determinations regarding 
functional loss are to be "'portray[ed]' (§ 4.40) in terms 
of the degree of additional range-of-motion loss due to pain 
on use or during flare-ups."  Id.  This is what is now 
required in the veteran's case.  See VAOPGCPREC 9-98, supra.

When seen by VA in September 1997, the veteran's complaints 
of chronic right leg pain were noted.  Additionally, clinical 
findings relative to his right leg were made.  Specifically, 
range of motion of the right knee was from 0 to 110 degrees.  
The right leg had a scar and skin graft at the area of the 
fracture that was nontender but showed subjective evidence of 
pain on compression.  There was loss of tissue substance in 
the right calf, the right leg was 1.5 inches shorter than the 
left leg, x-rays revealed features suggestive of 
osteoarthritis, and the skin graft donor site on the left 
thigh was dimpled yet asymptomatic.  Despite such detailed 
findings, no attempt was made to quantify the veteran's pain 
in terms that can be used to apply the pertinent rating 
criteria.  This omission by the VA examiner is particular 
problematic given the presence of numerous treatment records 
that specifically refer to the veteran's complaints of right 
leg pain.  These treatment records also reveal that the 
veteran has been given a number of different medications to 
control the right leg pain including Codeine, Percocet, 
Loracid, and Darvon.  They also indicate that the Codeine was 
ineffective in controlling the pain.  Additionally, the 
records indicate that the veteran has reported problems 
performing a job as a mason because he can no longer climb up 
and down a ladder.  See treatment record from Norwich 
Orthopedic Group, dated March 1976 to June 1977; private 
treatment records from George E. Quinn, M.D. dated in April 
1996, May 1997, June 1997 to August 1997, and February 1998; 
and VA treatment records dated August 1997 to December 1997.  
Furthermore, the June 1977 treatment record from Norwich 
Orthopedic Group also shows that the veteran's right leg pain 
leads to lost work, that the skin at the old fracture site 
was badly damaged, and that the veteran had both loss of bone 
and subcutaneous tissue at the site of the old fracture.  

Therefore, given the extent and gravity of the veteran's 
complaints, it is a possibility that, when viewed in 
conjunction with specific clinical findings, an examiner 
might find that the functional loss experienced by the 
veteran in his right knee due to pain or flare-ups could be 
comparable to a disability level contemplated by a 40 
percent, or even a 50 percent, disability rating under 
Diagnostic Code 5261.  38 C.F.R. § 4.71 (1998).  If so, he 
must be rated accordingly.

Consequently, it may be said that the examination reports of 
record have not been responsive to the mandate in DeLuca that 
the examiner express the functional losses experienced by the 
veteran in terms that can be used to apply the criteria of 
the applicable diagnostic codes.  The only way to apply this 
rule is for the examiner to provide his/her best judgment as 
to the level of disability caused by the pain or flare-ups, 
etc., and to report such an opinion in terms that can be used 
to apply the rating criteria.  Therefore, because governing 
regulations provide that VA's duty to assist includes 
conducting a thorough and contemporaneous examination of the 
veteran, a remand for a VA examination to ascertain the 
degree of right leg impairment, including right knee 
impairment, is required.  Accordingly, this claim is REMANDED 
for the following actions:

1.  The veteran should be provided an 
opportunity to supplement the record on 
appeal.

2.  The veteran should be scheduled for a 
VA orthopedic evaluation.  The examiner 
should review the claims file, examine 
the veteran, and provide findings that 
take into account all functional 
impairments due to service-connected 
residuals of right tibia and fibula 
fractures with scarring and shortening, 
including problems such as pain, 
incoordination, weakness, fatigability, 
abnormal movements, etc.  The examiner 
should identify each functional debility 
legitimately experienced by the veteran 
solely due to service-connected 
disability.  Functional loss due to such 
difficulties should be described in terms 
of additional loss in range of motion due 
to these factors.  See DeLuca, supra.  
(If this is not 

feasible, then the examiner should so 
state, and explain why.  If the 
examination findings represent maximum 
disability, the examiner should state 
this.)  Moreover, the examiner should 
also indicate whether any post-operative 
scars are superficial, poorly nourished, 
and with repeated ulceration, or are 
tender and painful on objective 
demonstration, or otherwise limit 
function beyond that previously 
described.  

3.  The RO should undertake any 
additional development suggested by the 
examiner's findings and opinions, or lack 
thereof.  Consideration should be given 
to the principles enunciated in 38 C.F.R. 
§§ 4.40, 4.45, 4.59 (1998); DeLuca, 
supra; and Esteban v. Brown, 
6 Vet. App. 259 (1994).  If any benefit 
sought is not granted, a supplemental 
statement of the case should be issued.

After the veteran and his representative have been given an 
opportunity to respond to the supplemental statement of the 
case, the claims folder should be returned to this Board for 
further appellate review.  No action is required of the 
veteran until he receives further notice.  The purpose of 
this remand is to procure clarifying data and to comply with 
governing adjudicative procedures.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition of this appeal.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1998).


